         Case 1:19-cv-02179-GBD Document 23 Filed 05/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   ANTONIA VARGAS SANCHEZ (A.K.A
   MARGARITA), individually and on behalf of                   Case No. 1:19-cv-02179
   others similarly situated,
                                                           NOTICE OF APPEARANCE
          Plaintiff,

                           v.

   LIVE POULTRY FARM CORP. (D/B/A LIVE
   POULTRY    FARM),  WEBSTER     LIVE
   CHICKEN MARKET INC. (D/B/A LIVE
   POULTRY FARM), MUFID S. AWADALLAH,
   ALI MUSTAFA, HAMADA DOE, and TONY
   MENDOZA,

          Defendants.
       PLEASE TAKE NOTICE that JACLENE R. TROISI, Esq., an associate attorney at

Varacalli & Hamra, LLP, hereby enters her appearance on behalf of Defendants LIVE POULTRY

FARM CORP. (D/B/A LIVE POULTRY FARM), WEBSTER LIVE CHICKEN MARKET INC.

(D/B/A LIVE POULTRY FARM), MUFID S. AWADALLAH, and HAMADA DOE in the

above-entitled action. I am admitted to practice in this court and my bar number is JT-4588. All

further notice and copies of pleadings, papers and other material relevant to this action should be

served upon the undersigned at the address stated below.


Dated: May 13, 2019
       New York, NY
                                       VARACALLI & HAMRA, LLP

                                       /s/ Jaclene Troisi__________
                                       JACLENE R. TROISI, ESQ.
                                       Attorneys for Defendant
                                       32 Broadway, Suite 1818
                                       New York, NY 10004
                                       Tel.: (646) 590-0571
                                       Fax.: (646) 619-4012
                                       E-mail: jtroisi@vhllp.com
